9:19-cv-01050-DCN        Date Filed 05/27/20     Entry Number 28         Page 1 of 7




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                  BEAUFORT DIVISION

    MATT COOK, as personal representative
                                        )
    of the estate of David Slagle, III, )
                                        )
                      Plaintiff,        )                No. 9:19-cv-01050-DCN
                                        )
                vs.                     )                        ORDER
                                        )
    BLUELINX CORPORATION,               )
                                        )
                      Defendant.        )
    ____________________________________)

           This matter is before the court on defendant BlueLinx Corporation’s (“BlueLinx”)

    motion for summary judgment, ECF No. 23. For the reasons set forth below, the court

    grants the motion.

                                      I. BACKGROUND

           This case arises from an incident that resulted in the death of David Slagle, III

    (“Slagle”). Slagle worked for Blackmon Warehouse Systems, Inc. (“Blackmon”). On

    March 6, 2016, Slagle was at work and helping unload bales of plywood from a steel

    shipping container when a bale fell on him and caused fatal injuries. Blackmon owned

    the warehouse where the plywood was being held on behalf of BlueLinx. The plywood

    had been shipped from St. Petersburg, Russia by a shipping company called Maersk Line

    (“Maersk”). ECF No. 23-5. Maersk facilitated the plywood shipment pursuant to a

    purchase order between BlueLinx and the plywood seller, Phoenix International Group.

    ECF No. 23-2. Maersk transported the plywood in Maersk-owned shipping containers

    identified by container numbers MRKU2569108, MRKU2068750, and MSKU0873031.

    ECF No. 23-1. Slagle was unloading plywood from MRKU2569108 when he sustained



                                                 1
9:19-cv-01050-DCN        Date Filed 05/27/20      Entry Number 28        Page 2 of 7




    his injuries. ECF No. 23-10 at 22. After the accident, the MRKU2569108 container was

    held at Blackmon for an investigation by the South Carolina Occupational Safety and

    Health Administration (“SC OSHA”). The rest of the plywood in the container was

    subsequently unloaded, the container was sent back to Maersk, and the plywood was sent

    to BlueLinx’s customers. ECF No. 23-11 at 5; ECF No. 23-8.

           Matt Cook (“Cook”), the personal representative for the estate of Slagle, filed this

    action in state court on March 6, 2019, and BlueLinx removed the action on April 10,

    2019. BlueLinx then filed a motion to dismiss arguing that Cook’s complaint must be

    dismissed because his causes of action were based on theories of products liability, and

    the shipping container and plywood were not a “product” under South Carolina law.

    ECF No. 5. The court denied the motion because it could not determine from the

    complaint whether the shipping container and plywood could be considered together as a

    product. ECF No. 14. The court also instructed Cook to file an amended complaint to

    clarify if his negligence cause of action was a products liability claim based on a

    negligence theory or an ordinary negligence claim.

           Cook filed an amended complaint with claims for strict liability, negligence, and

    breach of implied warranty. ECF No. 15. On April 17, 2020, BlueLinx filed a motion

    for summary judgment. ECF No. 23. Cook responded on May 1, 2020, ECF No. 24, and

    BlueLinx replied on May 8, 2020, ECF No. 25. The motion is ripe for review.

                                        II. STANDARD

           Summary judgment shall be granted if the pleadings, the discovery and disclosure

    materials on file, and any affidavits show that there is no genuine dispute as to any

    material fact and that the movant is entitled to judgment as a matter of law. Fed. R. Civ.



                                                 2
9:19-cv-01050-DCN        Date Filed 05/27/20        Entry Number 28         Page 3 of 7




    P. 56(c). “By its very terms, this standard provides that the mere existence of some

    alleged factual dispute between the parties will not defeat an otherwise properly

    supported motion for summary judgment; the requirement is that there be no genuine

    issue of material fact.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247–48 (1986).

    “Only disputes over facts that might affect the outcome of the suit under the governing

    law will properly preclude the entry of summary judgment.” Id. at 248. “[S]ummary

    judgment will not lie if the dispute about a material fact is ‘genuine,’ that is, if the

    evidence is such that a reasonable jury could return a verdict for the nonmoving party.”

    Id. “[A]t the summary judgment stage the judge’s function is not himself to weigh the

    evidence and determine the truth of the matter but to determine whether there is a

    genuine issue for trial.” Id. at 249. The court should view the evidence in the light most

    favorable to the non-moving party and draw all inferences in its favor. Id. at 255.

                                         III. DISCUSSION

            The court first addresses Cook’s now-clarified negligence claim. As explained

    above, the court was previously unable to determine whether Cook’s negligence claim

    was based on products liability or whether it was an ordinary negligence claim. Pursuant

    to the court’s instruction to clarify the cause of action, Cook amended his complaint and

    now alleges that BlueLinx “was negligent and reckless in failing to design, manufacture,

    and install adequate crush protection, connection to the walls or top of the container,

    warnings, or other appropriate safety measures, and negligent for failing to warn or

    instruct those who would be charged with unloading the container.” Am. Compl. ¶ 6. In

    other words, Cook alleges that BlueLinx negligently failed to design and install safety

    precautions within the shipping container and negligently failed to provide instructions



                                                   3
9:19-cv-01050-DCN        Date Filed 05/27/20      Entry Number 28         Page 4 of 7




    on how to unload the container. These allegations clearly fit within products liability

    claims based on negligent design and failure to warn. See 5 Star, Inc. v. Ford Motor Co.,

    759 S.E.2d 139, 141 (S.C. 2014) (“In a products liability action based on a negligent

    design theory, the plaintiff must establish, among other things, that the defendant failed to

    exercise due care in designing the product.”); Livingston v. Noland Corp., 362 S.E.2d 16,

    18 (S.C. 1987) (“A supplier and manufacturer of a product are liable for failing to warn if

    they know or have reason to know the product is or is likely to be dangerous for its

    intended use; they have no reason to believe the user will realize the potential danger;

    and, they fail to exercise reasonable care to inform of its dangerous condition or of the

    facts which make it likely to be dangerous.”). Therefore, all three of Cook’s claims—

    strict liability, negligence, and breach of implied warranty—sound in products liability.

           As the court previously explained, Cook does not allege that the plywood itself

    was dangerous nor does he allege that the container was dangerous. Instead, he alleges

    that the plywood and container together are the product that is the subject of his products

    liability claims. Am. Compl. ¶ 7. BlueLinx argues that summary judgment is warranted

    because discovery has shown that the shipping container and plywood were not an

    integrated whole, meaning that they together are not a product and cannot serve as the

    basis for Cook’s claims. As the court explained in its order on the motion to dismiss, the

    South Carolina General Assembly has not defined the word “product” in the products

    liability statute, but it did explicitly incorporate the comments to § 402A of the

    Restatement (Second) of Torts into the legislative intent of the statute. S.C. Code Ann.

    § 15-73-30. Comment h, the comment on which the parties rely, provides guidance on




                                                  4
9:19-cv-01050-DCN         Date Filed 05/27/20      Entry Number 28         Page 5 of 7




    how an item and its container together may give rise to liability based on a defective

    product. It states that:

            The defective condition may arise not only from harmful ingredients, not
            characteristic of the product itself either as to presence or quantity, but also
            from foreign objects contained in the product, from decay or deterioration
            before sale, or from the way in which the product is prepared or packed. No
            reason is apparent for distinguishing between the product itself and the
            container in which it is supplied; and the two are purchased by the user or
            consumer as an integrated whole. Where the container is itself dangerous,
            the product is sold in a defective condition. Thus a carbonated beverage in
            a bottle which is so weak, or cracked, or jagged at the edges, or bottled under
            such excessive pressure that it may explode or otherwise cause harm to the
            person who handles it, is in a defective and dangerous condition. The
            container cannot logically be separated from the contents when the two are
            sold as a unit, and the liability stated in this Section arises not only when
            the consumer drinks the beverage and is poisoned by it, but also when he is
            injured by the bottle while he is handling it preparatory to consumption.
    Comment h to Restatement (Second) of Torts § 402A (emphasis added). BlueLinx

    argues that the shipping container and plywood are clearly not “an integrated whole”

    because the evidence shows that the shipping container was simply a means of transport

    and subsequently returned to Maersk, while the plywood was sent to two different

    BlueLinx customers. Moreover, BlueLinx points to a label affixed to the shipping

    container, which requires BlueLinx to return the container, as further evidence that the

    plywood and container are not an “integrated whole” that were sold together. ECF No.

    23-12. Finally, BlueLinx cites to a portion of the SC OSHA file that contains a note

    reflecting that Mrs. Slagle, the owner of Blackmon, asked the Compliance Officer “if he

    could turn the trailer back over to the company so they could hire someone to come in

    and clean the area so the rest of the bundles could be unloaded and the trailer could be

    sent back to the docks to be loaded back in the container ship.” ECF No. 23-10 at 23.




                                                   5
9:19-cv-01050-DCN        Date Filed 05/27/20       Entry Number 28         Page 6 of 7




    Based on this evidence, BlueLinx argues that it is undisputed that the shipping container

    was not part of the sale of plywood and needed to be returned to Maersk.

           In response, Cook cites to law about leases and then argues that BlueLinx owned

    the property right to possess both the plywood at the container at the time of Slagle’s

    death. Cook contends that “[t]he entire package was introduced into the stream of

    commerce by [BlueLinx] and reached Mr. Slagle in the same condition as when

    [BlueLinx] caused or arranged, [sic] for it to leave Russia.” ECF No. 24 at 3. Cook also

    notes that it is unclear whether BlueLinx’s motion addresses his negligence claim, but

    that a negligence claim can survive the dismissal of a strict liability cause of action, citing

    to Bragg v. Hi-Ranger, Inc., 462 S.E.2d 321 (S.C. Ct. App. 1995).

           Both the evidence and the parties’ arguments convince the court that there is no

    genuine issue of material fact as to whether the plywood and shipping container together

    are a product. The plywood and shipping container are not an “integrated whole”

    because the evidence shows that two were not sold as a unit. Moreover, the container

    could logically be separated from the plywood and was in fact separated when the

    container was returned to Maersk and the plywood was sent to BlueLinx’s customers.

           Cook’s arguments completely miss the point. The issue before the court is

    whether the shipping container and the plywood together are considered a product for the

    purposes of a products liability claim, not whether BlueLinx owned the property right to

    possess the plywood and the container. Cook cites to no evidence nor does he provide

    any argument as to how the plywood and shipping container were an integrated whole

    such that they could be considered together as a product. Moreover, BlueLinx’s motion

    clearly applies to Cook’s negligence claim because that claim is based on products



                                                  6
9:19-cv-01050-DCN        Date Filed 05/27/20      Entry Number 28         Page 7 of 7




    liability, and the evidence shows that the shipping container and plywood together are not

    a product. Bragg does stand for the proposition that failure to prove a products liability

    case under a strict liability theory does not preclude proving a products liability case

    under a negligence theory. 462 S.E.2d at 326. However, the issue warranting summary

    judgment in favor of BlueLinx is common to both the strict liability and negligence

    claims—the things upon which Cook bases his claims are not together a product.

    Because the plywood and the shipping container are not together a product, Cook’s

    claims must fail.

                                       IV. CONCLUSION

           For the foregoing reasons, the court GRANTS BlueLinx’s motion for summary

    judgment.

           AND IT IS SO ORDERED.




                                           DAVID C. NORTON
                                           UNITED STATES DISTRICT JUDGE

    May 27, 2020
    Charleston, South Carolina




                                                  7
